DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office Action based on the application filed 11/13/2019. Claims 1-18 are presented for examination and have been considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 4, 6-11, 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over JP2016035957 and further in view of Lee et al (US 7,423,443 B2).
Claim 1:  JP2016035957 teaches a device inspection method for performing inspection having multiple patterns to inspect electrical characteristics of devices formed on a substrate using a tester (e.g. [0020]], the method comprising: a first step of inputting an inspection signal having a predetermined pattern (e.g. [0016]) simultaneously to the devices formed on the substrate connected in parallel to the tester to start inspection having the predetermined pattern (e.g. [0007]); a second step of determining whether or not a FAIL device is included after performing the inspection having the predetermined pattern (e.g. step 2, [0007]); a third step of sequentially inspecting the devices using the predetermined pattern and performing PASS/FAIL determination for each of the devices when it is determined in the second step that the FAIL device is included (e.g. [0004], [0060]).
Not explicitly taught by JP2016035957 is excluding the device determined as FAIL in the third step, wherein subsequent inspection is performed on devices among the devices other than the excluded device. However, such a technique was known in the art, before the effective filing date of the claimed invention as disclosed by Lee et al (e.g. step S140 & step S150, fig. 10). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the teaching of JP2016035957 by excluding failed devices from further testing, as disclosed by Lee et al in order to maximize testing time. 
JP2016035957 teaches detecting the number of failed devices (e.g. [0009]).

Claim 2: JP2016035957 and Lee teach the device inspection method of claim 1, wherein in the second step, whether or not the FAIL devices are included is determined depending on whether or not a composite value of response signals transmitted from the devices after the inspection signal is inputted to the devices reaches a predetermined threshold value (e.g. [0008]- JP2016035957). 

Claim 4: JP2016035957 and Lee teach the device inspection method of claim 1, wherein in the third step, PASS/FAIL of a predetermined device of the devices is determined depending on whether or not a response signal transmitted from the predetermined device after the inspection signal is inputted to the predetermined device reaches the predetermined threshold value (e.g. [0008]- JP2016035957). 

Claim 6: JP2016035957 and Lee teach the device inspection method of claim 1, wherein after the fourth step, inspection having a subsequent pattern is performed on devices other than the excluded device (e.g. step S140 & step S150, fig. 10 - Lee et al).

Claim 7: JP2016035957 and Lee teach the device inspection method of claim 1, wherein after the fourth step, a remaining part of the inspection of the predetermined pattern is performed on devices other than the excluded device (e.g. step S140 & step S150, fig. 10 - Lee et al).JP2016035957 and Lee teach the device inspection method of claim 1, wherein the third step is executed in a state where only one device is connected to the tester and other devices are not connected to the tester (e.g. [0060]- JP2016035957).

Claim 10: JP2016035957 and Lee teach the device inspection method of claim 9, wherein in the second step, a preset threshold value is compared with a composite value of response signals transmitted from the devices after the inspection signal is inputted to the devices, and it is determined that one or more devices are FAIL when the composite value does not reach the threshold value (e.g. [0008]- JP2016035957), and the number of the FAIL devices is detected by setting a new threshold value different from the threshold value, inputting the inspection signal from the tester simultaneously to the devices using the new threshold value, and determining whether or not one or more devices are FAIL based on the composite value of the response signals obtained in response to the inspection signal (e.g. [0009]- JP2016035957).

Claim 11: JP2016035957 and Lee teach the device inspection method of claim 2, wherein in the third step, PASS/FAIL of a predetermined device of the devices is determined depending on whether or not a response signal transmitted from the predetermined device after the inspection signal is inputted to the predetermined device reaches the predetermined threshold value (e.g. [0060]- JP2016035957). 
Claim 13: JP2016035957 and Lee teach the device inspection method of claim 2, wherein after 
Claim 15: JP2016035957 and Lee teach the device inspection method of claim 2, wherein after the fourth step, a remaining part of the inspection of the predetermined pattern is performed on devices other than the excluded device (e.g. step S140 & step S150, fig. 10 - Lee et al).

Claim 17: JP2016035957 and Lee teach the device inspection method of claim 2, wherein the third step is executed in a state where only one device is connected to the tester and other devices are not connected to the tester (e.g. [0060]- JP2016035957).

Claims 3, 5, 12, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over JP2016035957 and Lee as applied to claim 1 above, and further in view of JPH10300812.
Claim 3: JP2016035957 and Lee teach the device inspection method of claim 2, wherein in the second step, it is determined that the FAIL devices are included when the response signals do not reach the threshold value after the inspection signal is transmitted at predetermined intervals a predetermined number of times (e.g. [0037]-[0048]- JP2016035957) but not when the response signals do not reach a threshold value after a predetermined period of time has elapsed from the transmission of the inspection signal. However, such a technique was known in the art, before the effective filing date of the claimed invention, as disclosed by JPH10300812 (e.g. [0082]-[0087]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the JP2016035957 and Lee with the one taught by JPH10300812 in order to reduce power consumption.

Claim 5: JP2016035957 and Lee teach the device inspection method of claim 4, wherein in the third step, it is determined that the predetermined device of the devices is FAIL when the response signal does not reach the threshold value after the inspection signal is transmitted at predetermined intervals a predetermined number of times (e.g. [0037]-[0048]- JP2016035957) but not when the response signal does not reach the threshold value after a predetermined period of time has elapsed from the transmission of the inspection signal to the predetermined device. 

Claim 12: JP2016035957 and Lee teach the device inspection method of claim 3, wherein in the third step, PASS/FAIL of a predetermined device of the devices is determined depending on whether or not a response signal transmitted from the predetermined device after the inspection signal is inputted to the predetermined device reaches the predetermined threshold value (e.g. [0060]- JP2016035957).

Claim 14: JP2016035957 and Lee teach the device inspection method of claim 3, wherein after the fourth step, inspection having a subsequent pattern is performed on devices other than the excluded device (e.g. step S140 & step S150, fig. 10 - Lee et al).

JP2016035957 and Lee teach the device inspection method of claim 3, wherein after the fourth step, a remaining part of the inspection of the predetermined pattern is performed on devices other than the excluded device (e.g. step S140 & step S150, fig. 10 - Lee et al).

Claim 18: JP2016035957 and Lee teach the device inspection method of claim 2, wherein the third step is executed in a state where only one device is connected to the tester and other devices are not connected to the tester (e.g. [0060]- JP2016035957).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066.  The examiner can normally be reached on Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        08/19/21